DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael C. Jones on 02/10/2021.
The application has been amended as follows: 
Claims 8-9 have been cancelled.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Kepler US 1,913,490 is the closest art of record.
In regards to claim 1, Kepler discloses as on Figures 1-8 a method of manufacturing an elbow by finishing a metal material having a through hole defining an elbow, the elbow having a center axis that is bent smoothly at a predetermined curvature, the method comprising: preparing the metal material having the through hole (col 1, 25-30), the through hole having an inner surface with a diameter; providing a cutter having a rotational axis and an end surface, the end surface comprising cutting edges formed around the rotational axis, the cutting edges defining an outer diameter, and the outer diameter being smaller than the inner diameter of the through hole (see Figures 7 and 8); and finishing an inner surface of the through hole using a cutter having cutting edges around an axis of the cutter and having an outer diameter smaller than a diameter of the through hole, by rotating the cutter to form, the inner surface while the 
Kepler fails to disclose that the method further includes that any cross-section of the through hole is cut into a circle when taken along a line perpendicular to the center axis of the hole of the elbow, before being finished, and parallel to the end surface of the cutter, the end surface being perpendicular to the center axis of the cutter; and whereas any cross-section of the through hole of the elbow that are parallel to the end surface of the cutter and not perpendicular to the center axis of the elbow is cut into an oval.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K Singh can be reached on 571-272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE N RAMOS/Primary Examiner, Art Unit 3722